                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Eastern District of Wisconsin

                                                   Federal Courthouse                     (414)297-1700
                                                   517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                   Milwaukee WI 53202                Fax (414) 297-1738
                                                                                  www.usdoj.gov/usao/wie


                                                   March 8, 2019

The Honorable Pamela Pepper
United States District Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

       Re:    United States v. Albert Golant, aka Alex Golant
              Case No. 18-CR-144

Dear Judge Pepper:

       I am writing on behalf of the parties to provide the Court with the joint status
report ordered on February 4, 2019. Since the last status report on February 1, 2019, the
parties have continued to engage in plea discussions. I have spoken with defense
counsel and at this time, the parties are requesting that this Court schedule a joint status
report or status conference for April 5, 2019 so that the parties can continue to engage
in plea discussions.

       The parties are jointly requesting that this Court make a speedy trial finding that
the period of time between today and the next status conference or status report
deadline is excluded from the Speedy Trial calculation, because under 18 U.S.C.
§§3161(h)(7)(A) and (B)(ii), the ends of justice require it due to the fact that the case is so
unusual or complex, due to the nature of the prosecution, that it is unreasonable to
expect adequate preparation for pretrial proceedings or for the trial itself within the
time limits established by the statute.

                                                   Respectfully,

                                                   MATTHEW D. KRUEGER
                                                   United States Attorney

                                            By:    /s/ Laura S. Kwaterski
                                                   LAURA S. KWATERSKI
                                                   Assistant United States Attorney




          Case 2:18-cr-00144-PP Filed 03/08/19 Page 1 of 1 Document 19
